DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 2, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.


Claims
Claim Objections
Claims 9-10 objected to because of the following informalities:  the term “polyoxyethlene” in line 2 of claim 9 and line 1 of claim 10, should read “polyoxyethylene”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 21-26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al. (WO 01/91729).
Rosenberg et al. disclose formulations based on heparin or a heparinoid. The compositions may comprise a heparinoid as an active, at least one unsaturated fatty acid, a polymer and a flow agent. The compositions comprise less than 5% by weight water, which meets anhydrous. Heparinoids include sodium pentosan sulfonate (page 2) and may comprise 1 to 60% of the compositions (page 6, bottom paragraph). Fatty acids include capric acid. Lipids may be added include vegetable oils, olive oil, castor oil, and peanut oil (page 3). The compositions may be added to make oil in water emulsions and suspension (page 7). Surfactants may be used and include Tween surfactants, meeting polyoxyethylene sorbitan monooleates. Cellulose polymers may also be added and include hydroxyethyl cellulose. The active may be formulated into a control release compositions. The compositions are made by liquifying the fatty acid. The heparin active is then incorporated into the compositions (Examples), which would meet dispersed phase. The fatty acid would meet a dispersion medium. 
In regard to the properties in claims 21-26 and 29, the compositions are anhydrous and the heparinoid is dispersed in the compositions. The heparinoids also include those that are recited in the instant claims. Therefore, the compositions should have the properties of the instant claims. 
Rosenberg et al. anticipate the instant claims.


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s)  4-9, 12-15 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (WO 01/91729) as applied above.
Rosenberg et al. disclose formulations based on heparin or a heparinoid. The compositions comprise a heparinoid as an active, at least one unsaturated fatty acid, a polymer and a flow agent. The compositions comprise less than 5% by weight water, which meets anhydrous. Rosenberg et al. is discussed in detail above and disclose all the components of the claims but do not exemplify a composition comprising the specific combination. However, according to MPEP 2144.07,  it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. Therefore, it would have been obvious to have added vegetable oil, medium chain triglycerides such as capric acid, nonionic surfactants and water soluble derivatives of cellulose, not only because they are suitable for the disclosed compositions but also because they were specifically suggested by Rosenberg et al.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In the instant case, 0.5 mass % to about 10.0 mass % overlaps the range of Rosenberg et al., 1 to 60%. Since these ranges overlap, the range of the instant claims is obvious over the range in Rosenberg et al.    

2) Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (WO 01/91729) in view of Staniforth (US 2010/0159007).
Rosenberg et al. are discussed above and differ from the instant claims insofar as they do not disclose that the nonionic surfactant is polyoxyethylene-polyoxypropylene block copolymer.
Staniforth discloses pharmaceutical compositions for transmucosal administration. These composition may comprise nonionic surfactants including polysorbates (e.g. Tweens.), and polyoxyethylene sorbitan fatty acid esters, sorbitan esters (e.g. Spans, sorbitan monostearate), including sorbitan laurate, sorbitan oleate, sorbitan palmitate, sorbitan sesquioleate, sorbitan stearate, sorbitan trioleate, sorbitan tristearate, sucrose esters, poloxamers (e.g. Pluronics) including poloxamer 188 and poloxamer 407 (paragraph 0040).
It is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It is also obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06, II. It would have been obvious to have used a poloxamer as the nonionic surfactant of Rosenberg because they are suitable for the disclosed compositions and are taught as equivalents to polysorbate surfactants as disclosed by Staniforth.


Claims 1-15 and 21-29 are rejected.
Claims 16-20 are withdrawn. 
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612